DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on December 20, 2021 to the non-final Office action of September 24, 2021 is acknowledged.  The Office action on the currently pending claims 1-17 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, Lns.15-16: “is in the --fuse—switch --module-- closed position”.
Claim 15, Lns.17-18: “is in the --fuse—switch --module-- closed position”.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 15 for the reasons provided in the non-final Office action of 09/24/2021.
In Applicant’s Arguments filed on 12/20/2021, Applicant traversed the double patenting rejection that was made in the previous Office action on the grounds that although the combination of claims 1 and 4 of the Reference Patent (US 10,892,131) would reasonably encompass a scope in which a cover and a rotatable fuse cartridge define an open position in which a user can insert/remove a fuse and a closed position that defines a closed circuit, the combination would not encompass a scope in which rotatable fuse cartridge locks (emphasis added) the cover in the closed position.  The Office has fully considered Applicant’s argument and agrees with Applicant’s argument. Therefore, the double patenting rejection made in the previous Office action is hereby withdrawn.
In the amendments filed on 12/20/2021, Applicant amended the claims in order to address the claim objections and drawing objection that were made in the previous Office action.  All of the claim amendments have been fully considered and accepted.  The claim objections and drawing objection are hereby withdrawn.
Furthermore, as noted in the non-final Office action of 09/24/2021, the European Patent Office (EPO) also indicated the instant application allowable over the prior art references of record in the European Search Opinion of January 10, 2020.  The Text Intended for Grant was 
Finally, the Office has not identified any other potential double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835